Beck, Presiding Justice,
dissenting. 1. The court did not err, as against the petitioner, in granting the order to which exception is taken. The petitioner based his right to injunctive relief on the ground that he is a citizen and taxpayer of Murray County; but the funds the disbursement and payment of which by the Cohutta Banking Company, of which the plaintiff was a stockholder, were not derived from taxation imposed upon the citizens of the county named or upon their property, but were deposited in the bank by the State Highway Board, and were to be disbursed under the terms of a contract which the Highway Board had made with the authorities of the county.
2. • It is to be assumed that petitioner is a minority stockholder, it not being alleged that he owned a majority of the stock in the bank; and as such minority stockholder he could not maintain this suit for injunction to have the directors of the bank take steps to prevent its attorney and treasurer from paying out any of the funds.